

 

Press Contacts:   Charles W. Fritz  Peter Moore NeoMedia Technologies, Inc. 
Walek & Associates +1 (239) 337-33434 212.590.0533 cfritz@neom.com
pmoore@walek.com





NeoMedia and Gavitec Reach Agreement on Acquisition Price


FORT MYERS, FL, January 29, 2006 -- NeoMedia Technologies, Inc., a global leader
in mobile enterprise and marketing technology, today announced an amended
agreement with the former shareholders of Gavitec AG -- a wholly owned
subsidiary of NeoMedia acquired in February 2006 -- satisfying a make whole
provision on the purchase of Gavitec for 61 million shares of NeoMedia common
stock and $1.8 million in cash. Based on NeoMedia’s current share price of
$0.052, the original share purchase agreement called for a cash payment of
approximately $4.6 million by March 2007.


Gavitec AG is a specialist in designing and manufacturing flexible and
easy-to-use code readers for mobile marketing, mobile ticketing and mobile
couponing.


In the new amended agreement stipulating the terms of the sale, NeoMedia also
agreed to reimburse $100,000 of costs related to the acquisition to the primary
former shareholder of Gavitec. NeoMedia has agreed to pay all due monies and
shares no later than Feb. 28, 2007.


“This is a positive outcome for NeoMedia, and we are excited to execute our
business plans with Gavitec, which remains a core component of our overall
strategy,” said Charles W. Fritz, interim CEO and President of NeoMedia. “This
agreement is a vote of confidence by former Gavitec shareholders in NeoMedia’s
business plan and stock value.”


About NeoMedia Technologies, Inc.
NeoMedia Technologies, Inc. (www.neom.com), is a global leader in mobile
enterprise and marketing technology, bridging the physical and electronic world
with innovative direct-to-mobile-Web technology solutions. NeoMedia’s flagship
qode service links the world’s leading companies to the wireless, electronic
world. NeoMedia is headquartered in Fort Myers, FL, with an office in Aachen,
Germany
 
 
 

--------------------------------------------------------------------------------

 